Citation Nr: 0315636	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:  Louis A. De Mier-LeBlanc, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from November 1974 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which granted service connection 
and a 10 percent rating for an anxiety disorder; the veteran 
appealed for a higher rating for this condition.  He had an 
RO hearing in February 1999.  In August 2001, the Board 
remanded this issue, and the RO then developed additional 
evidence.

In July 2002, the veteran, through his attorney, requested a 
hearing before a Decision Review Officer.  The RO scheduled 
such a hearing for September 30, 2002.  The RO thereafter 
indicated that the veteran failed to report for the hearing, 
and it forwarded the case to the Board.  However, in December 
2002, the Board received mail (which apparently had been 
misplaced at the RO) indicating that the office of the 
veteran's attorney sent a September 18, 2002 letter to the RO 
(the envelope is postmarked September 19, 2002) asking that 
the upcoming September 30, 2002 hearing be postponed.  To 
accord the veteran due process, the Board must return the 
case to the RO to reschedule an RO hearing.  38 C.F.R. 
§ 3.103.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should reschedule the veteran 
for an RO hearing before a Decision 
Review Officer.  

2.  After the hearing is conducted, the 
RO should review the claim for rating 
higher than 10 percent for an anxiety 
disorder.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given and opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




